Citation Nr: 9916813	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  91-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.

2. Entitlement to an increased rating for residuals of a left 
elbow fracture, rated 10 percent disabling.

3. Entitlement to an increased rating for external 
hemorrhoids, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1947, from September 1950 to February 1952, and from November 
1952 to May 1958.  He was a prisoner of war of the German 
Government from July 1944 to May 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The appeal originated 
from the San Diego, California, VARO.  

In a January 1995 decision, the Board granted an increased 
rating for post-traumatic stress disorder (PTSD).  The Board 
remanded the issues of entitlement to service connection for 
peripheral neuropathy and entitlement to compensable ratings 
for external hemorrhoids and residuals of the left elbow 
fracture.  

The RO continued the denial of service connection for 
peripheral neuropathy.  In January 1996, the RO granted a 10 
percent rating for hemorrhoids.  In November 1998, the RO 
granted a 10 percent rating for residuals of the left elbow 
fracture. Although such increases represented a grant of 
benefits, the U.S. Court of Appeals for Veterans Claims (the 
U.S. Court of Veterans Appeals prior to March 1, 1999, 
hereinafter the Court) has held that a "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  These issues remain 
on appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A preponderance of the evidence shows the veteran's 
peripheral neuropathy is secondary to nonservice-connected 
diabetes mellitus and not due to an in-service cold injury or 
otherwise secondary to his experiences as a POW.  

3.  A preponderance of the evidence shows that the service-
connected left elbow fracture residuals do not cause 
limitation of forearm flexion to 90 degrees or limitation of 
forearm extension to 75 degrees, or concurrent limitation of 
forearm flexion and extension to 100 and 45 degrees, 
respectively, even when accounting for functional impairment 
due to pain or other pathology.  

4.  A preponderance of the evidence demonstrates that the 
veteran's external hemorrhoids are not productive of anemia 
or anal fissures.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left elbow fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5206, 5207, 5208, 5209 (1998).  

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Factual background

The veteran was a POW of the German Government from September 
1944 to April 1945. He was discharged from military service 
in October 1945.  Service connection is currently in effect 
for a number of disorders.  However, service connection is 
not in effect for diabetes mellitus or degenerative joint 
disease of the spine.  

The veteran filed a claim for service connection for 
peripheral neuropathy in June 1992.  The veteran reported 
having numbness and a loss of feeling in his lower 
extremities as well as a cold sensation to touch.  The VA 
outpatient medical records show the veteran was examined for 
complaints of chronic low back pain with radicular symptoms 
extending into both lower extremities.  Neurologic 
examination in July 1990 indicated a diagnosis of 
degenerative disc disease with questionable radiculopathy on 
the left.  Electromyography (EMG) studies performed in August 
1990 were consistent with carpal tunnel syndrome on the left.  
Examination in December 1990 included an impression of lumbar 
radiculopathy with pain and weakness.  A Computerized 
tomography (CT) scan of the lumbar spine performed in January 
1991 showed slight encroachment of the left neural canal by 
the posterior disc at L4-5 and degeneration of disc material 
at L4-5 and L5-S1.  The impression was spinal stenosis with 
foraminal encroachment.  In May 1991, an orthopedic examiner 
indicated that CT scan results did not reveal significant 
stenosis and there was questionable EMG results indicating 
peripheral neuropathy.  The veteran underwent continued 
examination and testing to determine the nature of his 
complaints.  These records also noted that the veteran had a 
positive history and diagnosis of diabetes mellitus.  




In December 1993, the Board remanded the case, in part, for 
additional medical development to determine the nature, 
extent and etiology of the veteran's peripheral neuropathy.  

The veteran underwent a VA orthopedic examination in January 
1994.  The veteran related his in-service history, which 
included a low back injury in 1944 while parachuting and his 
POW status.  The veteran also related progressive low back 
pain since active service, with the development of bilateral 
lower extremity pain approximately ten years earlier.  The 
physician noted that the veteran was diabetic.  The physician 
conducted a complete physical examination and he reported 
that a CT scan of the lumbar spine showed degenerative disc 
disease with acquired spinal stenosis.  Based on the history 
and examination, the physician diagnosed degenerative disc 
disease with acquired spinal stenosis and severe peripheral 
neuropathy of the bilateral lower extremities.  The physician 
concluded that the peripheral neuropathy of the bilateral 
lower extremities was secondary to the veteran's diabetes.  

The veteran also underwent a VA neurological examination in 
January 1994.  The physician noted that there was no specific 
disability noted that related to the neurological system.  
The veteran related his in-service history and continued 
post-service treatment for low back pain since 1951.  He also 
reported associated pain radiating into the legs, along with 
numbness, aching, and coolness in the distal lower 
extremities.  The physician conducted a physical examination.  
Based on the history and examination, the physician concluded 
that the veteran had sustained spondylolisthesis with 
associated radiculopathy, especially into the left leg.  The 
physician stated that there also appeared to be peripheral 
neuropathy, motor and sensory type, in the lower extremities 
and distal extremities.  The physician opined that the latter 
symptomatology might be related to the low back injury or to 
cold trauma to the extremities while the veteran was a POW.  




The VA medical records show the veteran was hospitalized in 
July 1994 for left carpal tunnel syndrome.  He underwent an 
endoscopic carpal tunnel release at that time.  

In January 1995, the Board again remanded the case for 
additional medical development of the issue for service 
connection for peripheral neuropathy.  

The veteran underwent a VA general medical examination in 
September 1995.  This includes his prior medical history, 
which includes peripheral neuropathy.  The veteran related 
loss of feeling below the knees and in the hands, which he 
described as a cold sensation.  The veteran denied a history 
of diabetes mellitus.  However, based on complete physical 
examination and laboratory studies, the physician's diagnoses 
included peripheral neuropathy, which was suspicious for 
a diabetic type of neuropathy.  

The veteran underwent a VA peripheral nerves examination in 
October 1995.  The veteran related twice having sustained in-
service frostbite due to loss of heat in his flight suit, and 
later having developed frostbite in his distal extremities 
while he was a POW.  The veteran reported having experienced 
loss of feeling in his lower extremities and hands during 
active service and ever since his discharge.  The physician 
performed neurologic examination and testing.  The findings 
included anesthesia in the distal upper extremities and the 
lower extremities, which the physician related to problems in 
the distal peripheral nerves in the upper and lower 
extremities.  The areflexia of the gastrocoels reflex was 
also associated with the peripheral neuropathy.  The veteran 
had a loss of position and vibratory sense in his feet, which 
suggested damage to his posterior columns and his peripheral 
nerves.  The physician concluded that the veteran had 
sustained generalized peripheral neuropathy involving the 
large fibers, producing disequilibrium and distal sensory 
loss in the upper and lower extremities that has persisted 
since the time the veteran developed frostbite while flying 
missions over Germany, as well as during the time he 
developed frostbite in his extremities while imprisoned in 
Germany as a POW.  

The veteran underwent a VA neurology examination in April 
1996.  The report shows the physician reviewed the evidence 
in the claims folder.  The physician specifically noted that 
he reviewed the prior EMG studies and Magnetic Resonance 
Imaging (MRI) and CT scans as well as the VA examinations 
conducted in September and October 1995 and VA medical 
findings reported between 1989 and 1992.  The veteran 
reported his service history, including exposure to cold as a 
flight crewman and as a POW.  The examiner also noted that 
the veteran had been diagnosed with diabetes in 1992.  The 
physician also performed an examination.  After a review of 
the records of treatment and the findings on examination, the 
impressions included multiple small cerebral infarcts and 
cerebellar involvement, peripheral neuropathy, with EMG 
evidence of progression from the 1990 and 1994 studies, both 
causing severe ataxia, diabetes mellitus with retinal 
vascular changes and sluggish pupillary reflexes, and 
bilateral carpal tunnel syndrome.  Based on the review of the 
evidence and the examination, the physician opined that the 
veteran's peripheral neuropathy had evolved and become 
symptomatic in recent years and was likely due to the 
diabetes.  The physician also opined that the ataxia was due 
to the cerebellar infarcts, explaining that diabetes is a 
risk factor for heart disease and for strokes.  The physician 
added that this constitutes additional evidence for the 
effect of the veteran's diabetes on retinal vessels and 
pupillary reflexes.  

The veteran also underwent a VA examination for diabetes 
mellitus.  This physician did not review the claims folder 
but relied on a prior history reported by the veteran.  The 
veteran related that his symptoms of peripheral neuropathy 
first began in 1947.  He also related that he had been 
diagnosed with mild diabetes in 1992 and did not require 
medication for control.  The physician diagnosed diabetes 
mellitus-diet controlled (the diagnosis not proven) based on 
clinical test results.  Based on the history and the findings 
from the remaining VA examinations performed at that time, 
the diagnoses were history of diabetes mellitus, euglycemic, 
an no medications, and peripheral neuropathy, which the 
physician opined was of 40 years duration and not due to 
diabetes mellitus.  




The RO noted that this physician did not review the claims 
folder and relied solely on the history from the veteran.  
The RO requested that physician to review the claims folder 
and provide an addendum to the opinion.  Instead, the request 
was referred to the physician who performed the April 1996 VA 
neurology examination.  This physician again responded with 
an opinion as to whether the peripheral neuropathy was the 
result of cold exposure.  In an August 1997 addendum, this 
physician again concluded that the peripheral neuropathy was 
due to diabetes.  A separate note from the physician states 
that the veteran's peripheral neuropathy was not due to cold 
exposure.  The physician again opined that the veteran's 
current neuropathy and the other disabilities diagnosed 
during the April 1996 examination were not due to the 
veteran's cold exposure during the 1940's.  

The veteran also underwent a VA peripheral nerves examination 
in July 1998 in order to establish or rule out the diagnosis 
of peripheral neuropathy.  The same physician who conducted 
the VA examination for diabetes mellitus in April 1996 
performed the examination.  The physician indicated that he 
had access to the claims folder but acknowledged that he may 
have missed some of the diagnostic studies in reviewing the 
evidence.  The physician stated that he only conducted a 
partial neurologic examination, because the veteran had a 
halting, very painful and slow walk, which the veteran stated 
was the result of back problems.  He did not have sensory 
findings in so-called glove and stocking type of 
distribution, which was characteristic to peripheral 
neuropathy.  Finger dexterity was extremely clumsy.  He did 
not have reflex responses, and only a trace of the left 
radial reflex could be elicited.  Based on this examination, 
the physician concluded that these symptoms confirmed that 
the veteran had peripheral neuropathy.  The physician 
conducted nerve conduction velocity (NCV) studies showing 
borderline values, which the physician stated justified the 
diagnosis of peripheral neuropathy.  The physician did not 
render an opinion on etiology.  





Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

There are some disabilities where service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d). 

The regulations also provide for presumptive service 
connection for diseases to include POW-related diseases 
listed in 38 C.F.R. § 3.309(c), which have become manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. 1112; 38 C.F.R. § 
3.307.  This includes peripheral neuropathy except where it 
is related to infectious causes.  38 C.F.R. § 3.309.  

Where there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any disease has been suffered 
between the date of separation from service and the onset of 
any such diseases or disabilities, service connection on a 
presumptive basis will not be in order.  38 U.S.C.A. 
§ 1113(a) (West 1991).  




Analysis

The allegations of in-service cold exposure while the veteran 
was a POW and the post-service medical diagnosis of disabling 
peripheral neuropathy renders the veteran's claim well 
grounded.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The evidence includes the veteran's service medical records 
and the post-service medical evidence relevant to the issue 
of peripheral neuropathy.  The Board also remanded this case 
to the RO in December 1993 and January 1995 in order to 
obtain medical opinions on this issue.  These medical reports 
have been obtained.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the duty to assist the 
veteran has been satisfied.  38 U.S.C.A. § 5107(a).

The service medical records do not show a diagnosis of 
peripheral neuropathy and a post-service VA neurological 
examination performed in May 1947 was negative.  A post-
service VA examination performed in March 1948 also does not 
show a diagnosis of peripheral neuropathy.  The veteran's 
initial complaints of upper and lower extremity symptoms of 
pain and numbness are shown in medical records dated many 
years following separation from active service.  The veteran 
did report in his February 1987 POW medical history that he 
had experienced numbness or weakness in his extremities while 
he was a POW; however, a neurological examination was normal 
during his February 1987 POW protocol examination.  

The evidence supports a current diagnosis of peripheral 
neuropathy.  While the medical findings and diagnostic 
studies as late as May 1991 raised a question whether the 
veteran's complaints of pain and numbness in his extremities 
was due to peripheral neuropathy, subsequent medical findings 
confirm the diagnosis.  The VA orthopedic physician concluded 
in January 1994 that the veteran had degenerative disc 
disease with acquired spinal stenosis and severe peripheral 
neuropathy of the bilateral lower extremities.  The physician 
who performed the VA neurological examination in January 1994 
concluded that the veteran had spondylolisthesis with 
associated radiculopathy, especially into the left leg, and 
that there also appeared to be peripheral neuropathy, motor 
and sensory type, in the lower extremities and distal 
extremities.  Subsequently, the diagnosis of peripheral 
neuropathy in the extremities was diagnosed on VA 
examinations in September 1995, October 1995, April 1996 and 
July 1998.  

The question in this case is whether the veteran's peripheral 
neuropathy is due to a cold injury incurred during active 
service as a flight crewmember or during the time he was a 
POW, or whether it is due to an intercurrent injury or 
disease.  Since the veteran was interned as a POW in excess 
of 30 days and he has developed post-service peripheral 
neuropathy to a degree of 10 percent or more, see 38 C.F.R. 
§ 4.124a (1998), there is a presumption in favor of service 
connection of peripheral neuropathy except where it is 
related to infectious causes.  38 C.F.R. § 3.309(c).  

Although the veteran is competent to provide evidence on the 
occurrence of observable symptoms during service, such as 
having a cold injury or having experienced numbness in his 
extremities during active service, he is not competent to 
make a medical diagnosis or render a medical opinion which 
relates his peripheral neuropathy to frostbite or low back 
injury versus his diabetes mellitus.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992) (The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

In the present case, there is affirmative evidence 
demonstrating the veteran suffered from diabetes mellitus 
between the date of separation from service and the onset of 
his peripheral neuropathy.  38 U.S.C.A. § 1113(a).  This 
evidence also demonstrates that peripheral neuropathy is 
related to diabetes mellitus.  38 C.F.R. § 3.309.  

Prior to the VA medical examinations, which confirmed that 
the veteran developed peripheral neuropathy in his 
extremities, the VA medical records show the veteran was 
diagnosed with diabetes mellitus.  The veteran reported 
having numbness and a loss of feeling in his lower 
extremities as well as a cold sensation to touch.  Initially, 
the VA outpatient medical records dated in 1990 show the 
veteran's symptoms were diagnosed as radiculopathy extending 
into both lower extremities.  They also show the veteran was 
diagnosed and treated for carpal tunnel syndrome in the upper 
extremities.  However, these records also show that the 
veteran had a positive history and diagnosis of diabetes 
mellitus.  In fact, the veteran acknowledged during the April 
1996 VA examination that he had been diagnosed with mild 
diabetes in 1992.  

There are several VA medical opinions on the issue of 
causation of the veteran's peripheral neuropathy.  The 
probative medical evidence shows that this is due to the 
veteran's diabetes.  The physician who conducted the VA 
orthopedic examination in January 1994 concluded that the 
peripheral neuropathy of the bilateral lower extremities was 
secondary to the veteran's diabetes.  This physician took 
into account the veteran's reported in-service history, which 
included a low back injury in 1944 while parachuting and his 
POW status, but did not relate the peripheral neuropathy to 
any in-service event.  This outweighs the findings by the 
physician who performed the VA neurological examination in 
January 1994 because that physician did not provide a 
definitive statement as to causation.  This physician opined 
that the peripheral neuropathy, motor and sensory type, in 
the lower extremities and distal extremities symptomatology 
may be related to the low back injury or to cold trauma to 
the extremities while the veteran was a POW.  The veteran is 
not service-connected for residuals of a low back injury.  In 
addition, this physician did not have an accurate medical 
history, i.e., the physician did not take into account that 
the veteran was diagnosed with diabetes mellitus.  

The physician, who conducted the VA medical examination in 
September 1995, opined that the veteran's peripheral 
neuropathy was suspicious for a diabetic type of neuropathy.  
The physician rendered this opinion despite having a history 
of the in-service cold injury provided by the veteran, and 
despite the veteran having denied a history of diabetes 
mellitus.  This physician reached that conclusion based on a 
complete physical examination and a review of laboratory 
studies.  Therefore, this conclusion also has probative value 
on the issue of causation.  

The physician, who conducted the VA peripheral nerves 
examination in October 1995, concluded that the veteran had 
sustained generalized peripheral neuropathy, producing 
disequilibrium and distal sensory loss in the upper and lower 
extremities that has persisted since the time the veteran 
developed frostbite while flying missions over Germany and 
during the time he developed frostbite in his extremities 
while imprisoned in Germany as a POW.  This opinion is not 
entitled to significant probative weight because this 
physician did not review the claims folder.  This physician 
based his opinion on a history from the veteran that he 
experienced loss of feeling in his lower extremities and 
hands during active service and ever since his discharge.  
This history is inconsistent with the veteran's prior 
statements regarding when he first experienced numbness in 
his extremities.  This history is also inconsistent with the 
service medical records, which do not show complaints or a 
diagnosis peripheral neuropathy; the negative VA neurological 
examination performed in May 1947; the March 1948 VA 
examination, which also does not show complaints or a 
diagnosis peripheral neuropathy; and, the February 1987 POW 
protocol examination, which shows a normal neurological 
examination.  This physician also did not account for the 
fact that the veteran was diagnosed with diabetes mellitus.  

For many of the same reasons, the opinion rendered by the 
physician who performed the April 1996 VA examination for 
diabetes mellitus is not probative of the issue regarding 
causation.  This physician did not review the claims folder 
but relied on a prior history reported by the veteran that 
the symptoms of peripheral neuropathy first began in 1947.  
The physician concluded that the veteran's peripheral 
neuropathy was of 40 years duration.  It is upon that history 
that the physician also concluded that the peripheral 
neuropathy was not due to diabetes mellitus.  The same 
physician performed the VA peripheral nerves examination in 
July 1998 but did not render an opinion on causation or 
etiology.  The physician only confirmed that the veteran had 
peripheral neuropathy.  

The medical opinion entitled to the greatest probative weight 
is the opinion rendered by the physician who performed the VA 
neurology examination in April 1996.  The report shows the 
physician reviewed the evidence in the claims folder.  The 
physician specifically noted that he reviewed the prior EMG 
studies and MRI and CT scans as well as the VA examinations 
conducted in September and October 1995 and VA medical 
findings reported between 1989 and 1992.  This physician was 
more informed as to the veteran medical history.  This 
physician also took into account the history of in-service 
cold injuries, which the veteran incurred as a flight crewman 
and as a POW.  Based on all the information and a separate 
medical examination, this physician concluded that the 
veteran's peripheral neuropathy had evolved and become 
symptomatic in recent years and was likely due to the 
diabetes.  The physician also opined that the ataxia was due 
to the cerebellar infarcts, explaining that diabetes is a 
risk factor for heart disease and for strokes.  The physician 
added that this constitutes additional evidence for the 
effect of the veteran's diabetes on retinal vessels and 
pupillary reflexes.  This same physician provided an addendum 
to his opinion, in which, this physician again concluded that 
the peripheral neuropathy was due to diabetes.  The physician 
also opined that the veteran's peripheral neuropathy and the 
other disabilities diagnosed during the April 1996 
examination were not due to the veteran's cold exposure 
during the 1940's.  

This constitutes affirmative evidence demonstrating the 
veteran suffered from diabetes mellitus between the date of 
separation from service and the onset of his peripheral 
neuropathy, and that the veteran's peripheral neuropathy is 
related to diabetes mellitus.  

For these reasons, the Board finds that a preponderance of 
the evidence shows the veteran's peripheral neuropathy is 
secondary to nonservice-connected diabetes mellitus and not 
due to an in-service cold injury or otherwise secondary to 
his experiences as a POW.  The Board also finds that the 
evidence is not evenly balanced and concludes that peripheral 
neuropathy was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  


Increased Ratings
Factual background

The service medical records indicate that the veteran 
sustained a left elbow fracture in May 1943.  X-ray films 
taken in September 1945 showed a great number of smooth small 
calcifications in the left elbow, situated near the olecranon 
process.  These findings could have represented old, ununited 
chip fractures, calcifications in a bursa, or hemorrhage.  In 
a November 1946 physical examination, small external 
hemorrhoids were reported.  

Post-service VA examinations of the left elbow in May 1947 
and March 1948 showed normal physical examination findings.  
The diagnosis was residuals of a left elbow fracture.  The 
March 1948 physical examination also showed small external 
hemorrhoids.  

In January and April 1948 rating decisions, the RO granted 
service connection for hemorrhoids and residuals of a left 
elbow fracture.  The RO assigned noncompensable ratings, 
effective January 20, 1947.  

The veteran underwent a POW protocol examination in February 
1987.  He reported rectal bleeding as a POW and since that 
time.  There were prominent hemorrhoidal tags.  These were 
soft, non tender and not engorged.  Physical examination also 
showed that there was normal mobility of all joints.  

The veteran was hospitalized in August 1987 with a diagnosis 
of Grade IV hemorrhoids.  Examination showed large, tender, 
inflamed and grape sized hemorrhoids.  He was treated with 
ice, and the hemorrhoids were manually reduced.  Upon 
discharge, the diagnosis was Grade IV hemorrhoids.  

On VA compensation examination in May 1989, physical 
examination showed several external hemorrhoids.  Examination 
of the left elbow and upper extremities showed full range of 
motion.  

The veteran presented testimony hearing at a formal hearing 
in January 1991.  Testimony was elicited with regard to an 
increased rating for PTSD and an abdominal disorder.  

Also of record are reports of VA outpatient treatment.  In a 
June 1991 note, the presence of hemorrhoids was reported.  
The examiner noted a history of rectal prolapse.  

A January 1994 VA compensation examination of the rectum and 
anus is of record.  The veteran reported hemorrhoids, which 
began while he was a POW, and which have required post-
service surgical procedures.  He reported that he still had 
active bleeding protruding hemorrhoids, with constant itching 
and burning.  He reported daily bleeding and soiling, along 
with incontinence.  Examination showed there was no 
dehydration, malnutrition or anemia.  The veteran underwent a 
flexible sigmoidoscopy, which showed external hemorrhoids, 
but digital examination was normal and there was no active 
bleeding.  The diagnosis was hemorrhoids, present since World 
War II.  

The veteran was provided with a series of VA examinations in 
September 1995.  During the general medical examination, the 
veteran reported bright red blood in the rectum from 
hemorrhoids occurring once or twice a week.  On examination, 
external hemorrhoids were present and reported to be fairly 
large.  The veteran did not relate left elbow problems.  The 
veteran stated he was right-handed.  There was normal range 
of motion of the left elbow.  The elbow was non-tender and 
there was no effusion or muscle atrophy.  

On VA joints examination at that time, the veteran indicated 
that he was right hand dominant.  The veteran related his in-
service left elbow injury and the subsequent symptoms of pain 
and decreased motion, which resolved with therapy.  He 
complained of pain in the left elbow, described as dull 
aching and worse in cold weather.  The pain had not increased 
since its onset, and, while it occasionally caused him 
significant discomfort to make him modify his activities, it 
did not affect his dexterity.  The veteran also stated he 
takes no medication for his left elbow.  On examination, 
there was no swelling or bony deformity.  There was no 
palpable crepitus on range of motion.  There was vague 
tenderness along the medial and lateral joint lines of the 
left elbow and posterior to the olecranon.  The elbow 
appeared to be stable to varus and valgus stress.  Flexion 
was possible from 0-to-60 degrees, with extension possible 
from 0-to-90 degrees, pronation to 80 degrees and supination 
to 70 degrees.  There was 5/5 biceps and triceps strength, 
with normal light touch sensation in the upper extremity.  X-
ray films showed multiple small loose bodies in the 
posteromedial aspect of the elbow.  There was also some 
degenerative osteophytic spurring and joint space narrowing 
consistent with post-traumatic degenerative arthritis.  The 
physician noted that although a true AP film was not present, 
there appeared to be a slight increase in the carrying angle 
with a mild decubitus valgus deformity.  The diagnosis was 
multiple intra-articular free bodies secondary to post-
traumatic degenerative arthritis of the left elbow.  

In January 1996, the RO awarded a 10 percent rating for the 
veteran's service-connected hemorrhoids, effective January 
20, 1994.  

On VA joints examination in July 1998, the physician noted 
that the service medical records had made reference to a left 
elbow injury, but the veteran stated that it was the right 
elbow.  The veteran stated that he has pain and stiffness in 
the right elbow.  The examiner asked the veteran to rate his 
subjective complaints, with 0% being no symptoms and 100% 
being the worst possible symptoms that any human being could 
withstand, and taking into account functional loss due to 
pain and symptoms.  The veteran stated that he has pain and 
stiffness in the right elbow, which at the worst, would 
warrant 100%, and during the period of the least symptoms, 
would be 50%, which is what the veteran considered was 
present at the time of examination.  The examiner noted that 
these symptoms were purely subjective and could not be 
objectively quantified nor can their effect on functioning or 
range of motion be objectively measured.  On examination, he 
had difficulty dressing and undressing.  


Examination of the upper extremities showed no obvious disuse 
atrophy in either elbow.  Muscle groups appeared normal aside 
from some muscular aging, which was normal for that 
individual.  There was no tenderness or significant 
deformity.  The left elbow had 14 degrees of flexion 
contracture with further flexion of 142 degrees.  The right 
elbow had 12 degrees of flexion contracture with further 
flexion of 136 degrees.  Pronation and supination was 
symmetrical at 90 degrees bilaterally.  The impression was 
history of fracture of the elbow, with residuals.  The 
physician noted that the record showed it was the left elbow 
whereas the veteran claimed it was his right elbow.  The 
physician also noted that the veteran did not demonstrate any 
painful demeanor with reference to his elbows during 
examination.  The physician commented that painful demeanor 
was a learned behavior, and that some veterans were stoic 
while others were expressive.  The physician also commented 
that painful demeanor may be influenced by secondary gain.  A 
subsequent x-ray examination to clarify which elbow had been 
injured during active service showed the right elbow was 
normal.  It showed degenerative joint disease of the left 
elbow.  

On VA rectal examination in July 1998, the veteran reported 
the presence of hemorrhoids, since service, and stated that 
the condition was "horrible" and at other times "not so 
bad."  He reported usual bleeding with bowel movements and 
pain.  The physician commented that the veteran was seen at 
the VA on a number of occasions during the prior year but did 
not complain of or mention a hemorrhoid problem.  On digital 
rectal examination, there was evidence of some prolapsing 
external hemorrhoids.  There was marked tenderness on digital 
examination of the anus.  The diagnosis was prolapsing 
external hemorrhoids.  The physician referred the veteran for 
laboratory testing and a proctoscopic examination because of 
his complaint of rectal bleeding with every bowel movement.  
An August 1998 barium enema air contrast showed extensive 
left-sided colonic diverticular disease but no persistent 
healing defects and was otherwise negative.  The evidence 
shows that the veteran refused the proctoscopic examination.  




Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the  
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1997), which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  




Left Elbow Fracture

The Schedule provides that arthritis due to trauma will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The service medical records show the veteran sustained elbow 
trauma and the current x-ray examination findings establish a 
diagnosis consistent with post-traumatic degenerative 
arthritis.  

The current 10 percent rating is appropriate when flexion is 
limited to 100 degrees, or extension is limited to 60 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 90 degrees, or extension limited to 75 degrees.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5206 and 5207.  A 
20 percent rating is also appropriate when flexion is limited 
to 100 degrees and extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5208.  The 
Schedule provides a standardized description of ankylosis and 
joint motion measurement.  38 C.F.R. § 4.71, Plate I (1998).  

As the veteran's left elbow disorder, when rated under 
Diagnostic Codes 5207 or 5208, turn on limitation of motion, 
the Board must also consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

Finally, a 20 percent rating is warranted where there are 
residuals of a joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with an ununited fracture of the 
head of the radius.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  




The VA physical examinations performed in February 1987 and 
May 1989 show that there was normal mobility of all joints 
and full range of motion of the left elbow and upper 
extremities.  Between the time of these examinations and the 
current examinations, the veteran was examined and treated 
for numerous physical complaints, but they do not show he 
complained of significant limitation or impairment due to 
left elbow problems.  

The probative medical evidence demonstrates that the 
residuals of the left elbow fracture do not cause limitation 
of forearm flexion to 90 degrees or limitation of forearm 
extension to 75 degrees, or concurrent limitation of forearm 
flexion and extension to 100 and 45 degrees, respectively, 
even when accounting for functional impairment due to pain or 
other pathology.  

The VA general medical examination in September 1995 shows 
that there was normal range of motion of the left elbow.  The 
physician described the elbow as non-tender and there was no 
effusion or muscle atrophy.  In fact, the veteran did not 
relate left elbow problems.  During the September 1995 VA 
joints examination, the veteran related a history of left 
elbow symptoms following his in-service injury, but he stated 
that they resolved with therapy at that time.  The veteran 
complained of current intermittent pain in the left elbow, 
but he stated that this only requires him to modify his 
physical activities and does not affect his dexterity.  The 
objective range of motion findings showed flexion was 
possible from 0-to-60 degrees, with extension possible from 
0-to-90 degrees, pronation to 80 degrees and supination to 70 
degrees.  Physical examination showed no swelling or bony 
deformity, and there was no palpable crepitus on range of 
motion.  The elbow appeared to be stable to varus and valgus 
stress.  There was 5/5 biceps and triceps strength, with 
normal light touch sensation in the upper extremity.  In 
fact, the only finding that the physician reported with 
respect to pain was a vague tenderness along the medial and 
lateral joint lines of the left elbow and posterior to the 
olecranon.  

The most recent VA joints examination in July 1998 shows that 
the veteran had no complaints regarding his right elbow.  The 
veteran stated that he has pain and stiffness in his right 
elbow, which subjectively he described as severe in a period 
of his worst symptoms.  While the veteran claimed that it was 
the right elbow that is service-connected, the VA physician 
noted that the service medical records had made reference to 
a left elbow injury.  The remaining evidence demonstrates 
that it is the left elbow and not the right elbow that is 
service-connected.  In any event, physical examination of 
both upper extremities showed no obvious disuse atrophy in 
either elbow.  Muscle groups appeared normal aside from some 
muscular aging, which the physician stated was normal for the 
veteran.  There was no tenderness or significant deformity.  
The left elbow had 14 degrees of flexion contracture with 
further flexion of 142 degrees.  The right elbow had 12 
degrees of flexion contracture with further flexion of 136 
degrees.  Pronation and supination was symmetrical at 90 
degrees bilaterally.  The physician also commented that the 
veteran did not demonstrate any painful demeanor with 
reference to his elbows during the examination.  These 
physical examination findings are consistent with the prior 
findings, insofar as, they do not show entitlement to an 
increased rating for the left elbow based on limited range of 
motion findings even when taking into account any functional 
loss due to pain or other pathology.  Moreover, the veteran 
does not allege significant pain or functional impairment of 
his left elbow due to physical activities.  

A review of the findings on examination further demonstrates 
that an increased rating is not supported under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5209.  
Although the physician, during the VA joints examination in 
September 1995, stated that there appeared to be an increase 
in the carrying angle with a mild decubitus valgus deformity, 
the physician characterized this as slight and not 
necessarily confirmed because a true AP film was not present.  
Moreover, that physician stated that the elbow appeared to be 
stable to varus and valgus stress.  There is no medical 
evidence supporting a finding of a marked cubitus varus or 
cubitus valgus deformity.  In addition, the x-ray examination 
findings have demonstrated multiple small bodies in the 
elbow, but there is no evidence of an ununited fracture of 
the head of the radius.  


For these reasons, the Board finds that a preponderance of 
the evidence shows that the service-connected left elbow 
fracture residuals do not cause limitation of forearm flexion 
to 90 degrees or limitation of forearm extension to 75 
degrees, or concurrent limitation of forearm flexion and 
extension to 100 and 45 degrees, respectively, even when 
accounting for functional impairment due to pain or other 
pathology.  The evidence is not evenly balanced or nearly 
approximates the criteria for a higher rating.  The Board 
concludes that the criteria for an evaluation in excess of 10 
percent for residuals of a left elbow fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 
5208, 5209.  


Hemorrhoids

The current 10 percent rating is appropriate when the 
hemorrhoids are large, thrombotic, or irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For a 20 percent rating to be warranted, there must be 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The probative evidence does not demonstrate symptoms 
consistent with an increased rating.  This evidence does 
demonstrate that the veteran has had hemorrhoids that are 
large, thrombotic, or irreducible, with excessive redundant 
tissue, and which evidence frequent recurrences.  However, 
the probative evidence does not show that the persistent 
bleeding reported by the veteran causes secondary anemia, or 
that the hemorrhoids result in fissures.  The February 1987 
examination showed prominent hemorrhoidal tags that were 
soft, non-tender and not engorged.  The August 1987 hospital 
report showed Grade IV hemorrhoids described as large, 
tender, and inflamed and grape sized.  However, these records 
do not show that the veteran had anemia or fissures.  The VA 
compensation examination in May 1989, showed several external 
hemorrhoids but there was no indication that the veteran had 
anemia or fissures.  



While the veteran reported during the January 1994 VA 
compensation examination that he still had active, daily 
bleeding from protruding hemorrhoids, with constant itching 
and burning, examination showed there was no dehydration, 
malnutrition or anemia.  The veteran's statements pertaining 
to the persistence of rectal bleeding are also not supported 
by the VA examination findings.  The veteran underwent a 
flexible sigmoidoscopy, which showed external hemorrhoids, 
but digital examination was normal and the physician reported 
that there was no active bleeding.  In addition, during 
the general medical examination in September 1995, the 
veteran reported bright red blood in the rectum from 
hemorrhoids occurring once or twice a week.  This examination 
also showed that fairly large external hemorrhoids were 
present, but it did not show anemia or fissures.  Although 
the veteran again reported usual bleeding with bowel 
movements during the VA rectal examination in July 1998, the 
physician commented that the veteran was seen at the VA on a 
number of occasions during the prior year but did not 
complain of or mention a hemorrhoid problem.  The digital 
rectal examination at that time showed evidence of some 
prolapsing external hemorrhoids.  That physician specifically 
referred the veteran for laboratory testing and a 
proctoscopic examination because of his complaint of rectal 
bleeding with every bowel movement.  An August 1998 barium 
enema air contrast showed extensive left-sided colonic 
diverticular disease but no persistent healing defects and 
was otherwise negative.  The evidence shows that the veteran 
refused the proctoscopic examination.  

For these reasons, the Board finds that a preponderance of 
the evidence demonstrates that the veteran's external 
hemorrhoids are not productive of anemia or anal fissures.  
The Board also finds that the evidence is not evenly balanced 
or nearly approximates the criteria for a higher rating.  The 
Board concludes that the criteria for a rating in excess of 
10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336.  








ORDER

Service connection for peripheral neuropathy is denied.  

An increased rating for residuals of a fracture of the left 
elbow is denied.  

An increased rating for external hemorrhoids is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

